DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 8 and 15 objected to because of the following informalities:  claim 1 line 4, claim 8 line 7 and claim 15 line 6 states “…one or mor…”.  The word “mor” appears a typo or misprinted., As such, for future amendment to the claims, applicate appropriate correction is required. The examiner interpreted/replaced the word “mor” with “more” for examination purpose as outlined below. 



Response to Arguments
            Applicant's arguments and amendments received April 23, 2021 have been fully considered.  With regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not discloses [see applicant remark pages 11-13]. This language corresponds to the newly amended language of claims 1, 8 and 15. 
            As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly 
            
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brinton et al. US 2016/0063881 further in view of Lynch Edgar US 2008/0299532.

In regards to claim 1, Brinton teaches a computer-implemented method comprising: receiving, by a processor (see laptop, desktop, tablet consider to include a processor..—, a recording (see an interaction recorder (IR) loaded into memory..—paragraphs 0028, 0044), wherein the recording includes one or more user guidance sequences (see the end user devices can store a course application that contains all modes of learning for the course..—paragraphs 0027), and wherein the recording is displayed to one or more users (see streaming for display…--paragraphs 0027); receiving, from each of the one or more users (see collecting behavioral measurements with user actions/input and behavioral measurements are preferably sent to the web server over the network connection..—paragraphs 0028-0039, 0044), a first user input in response to an initiation of a first user guidance sequence (see time the user has spent viewing a page will be recorded by the IR or a set of inputs collected about each user..-- paragraphs 0028-0039); determining, in response to receiving the first user input, that there is a discrepancy between the first user input and the first user guidance sequence (see submission, time spent, and number of attempts made for each assessment submitted, as well as the points rewarded if the assessment was machine gradable..—paragraphs 0030-0039); 

However, Brinton fails to explicitly teach, but Edgar teaches wherein the first user guidance sequence is a typing segment wherein the user input includes the typing segment (see a person types just to fill in lines..—paragraphs 0038-0041); and wherein the discrepancy is when the first user input and the first user guidance sequence does not match; identifying that a threshold number of the one or more users has provided the discrepancy in the first user input (see the average number of characters per word is compared to a threshold 83. If the average is greater than this threshold, then it is determined that the feedback is invalid 84. Most 

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Edgar into a system of Brinton in order wherein the discrepancy is when the first user input and the first user guidance sequence does not match; identifying that a threshold number of the one or more users has provided the discrepancy in the first user input, as such the system and method that will not only present an opportunity for a student to provide valuable feedback to their teacher, but will require such feedback before a final grade is delivered..—paragraph 0013.

Further, Brinton teaches modifying, automatically, a playback setting of the recording (see the “machine gradable device” able to monitor user input, as a result the monitory/recording device able to automatically to reply in response to user input..—paragraphs 0029-0039, 0042); and displaying (see laptop, desktop, tablet, etc..—paragraph 0025) the discrepancy between the first user input and the first user guidance sequence to the one or more users (see tracking student behavior and making recommendations based on the tracked behavior..—paragraphs 0040-0042).  

Note: The motivation that was applied to claim 1 above, applies equally as well to claims 2, 8-9 and 15-16 as presented blow. 

 method of claim 1, further, Brinton teaches wherein the playback setting is a function that determines the advancement of the one or more user guidance sequences upon determination of a discrepancy between a user input and at least one of the one or more user guidance sequences (see number of attempts made for each assessment submitted, as well as the points rewarded if the assessment was machine gradable….both from automated and human intelligence, including the learning paths for the course and the paths traversed by each user, and the user modeling dimensions (concepts)[at least machine gradable, automated learning paths reads the claimed invention “playback setting” since user attempt determine to advance or stay on the course]…--paragraphs 0028-0039),  wherein the playback setting of the recording is modified by reversing the recording to when the first user guidance sequence is initiated and wherein the method further comprises: receiving a second user input in response to displaying the discrepancy to the one or more users (see recurring patterns of user behavior..—paragraphs 0043-0044); determining, in response to receiving the second user input, that there is no discrepancy between the second user input and the first user guidance sequence (see recurring patterns of user behavior which are significantly associated with CFA (i.e., correct answer) or non-CFA (i.e., incorrect answer) submissions on questions corresponding to the material..—paragraphs 0043); and permitting the recording to advance to a second user guidance sequence (see “machine gradable device” able to monitor user input, as a result the monitory/recording device able to automatically to reply in response to user input……also see determine recommendations toward improving CFA..—paragraphs 0029-0039, 0043).   
Claims 8-9 and 15-16 list all the similar elements of claims 1-2, but in system and program form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-2 .

Claim Rejections - 35 USC § 103

Claims 3-7, 10-14, 17-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brinton et al. US 2016/0063881 and Edgar US 2008/0299532 as applied to claims 1-2 above, and further in view of Lynch 2015/0235561.


In regards to claim 3, Brinton and Edgar teaches a method of claim 1, however, Brinton and Edgar fails to explicitly teach, but Lynch teaches further comprising: identifying that the discrepancy does not meet a discrepancy threshold at a first time, wherein the first time occurs during the first user guidance sequence (see educational-app engine 150 can identify a score received on a recent assessment for course and compare the score to a target grade is identified by the user. If the score is below the target grade, educational-app engine 150 can adjust the learning schedule to increase a number of recommended learning episodes..—paragraphs 0040-0042); determine that the discrepancy does not meet the discrepancy threshold at a second time, wherein the second time occurs during the first user guidance sequence and is subsequent to the first time (see performance of the user and can subsequently be further adjusted based on new performance metrics [performance metric relates to an accuracy of a response to one or more questions]..--paragraphs 0040-0042, 0045, 0047); modifying the playback setting of the recording by advancing the recording to when a second user guidance sequence is initiated (see educational-app engine 150 can adjust the learning schedule to increase a number of recommended learning episodes..—paragraphs 0040-0042).  
	Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date to combine the teaching of Lynch into a system of Brinton and Edgar in order to identifying that the discrepancy does not meet a discrepancy threshold at a first time, wherein the first time occurs during the first user; determine that the discrepancy does not meet the discrepancy threshold at a second time, wherein the second time occurs during the first user guidance sequence and is subsequent to the first time; modifying the playback setting of the recording by advancing the recording to when a second user guidance sequence is initiated, as a result performance of a user can be dynamically evaluated in view of a performance goal, and the learning schedule can be dynamically adjusted based on the evaluation…--paragraph 0004.
Note: The motivation that was applied to claim 3 above, applies equally as well to claims 10-14, 17-19 and 20 as presented blow. 
In regards to claim 4, Brinton and Edgar teaches a method of claim 1, further Lunch teaches comprising: generating a user input panel (see Interface engine 215 can generate displays or screens that convey information or content and/or that receive input..—paragraph 0052), wherein the user input panel is paired with the recording (see usage monitor 240 can receive and record user input and/or access corresponding to presented content..—paragraphs 0064); analyzing the user input panel at one or more times during the first user guidance sequence (see user activates recorded for review…--paragraphs 0055, 0064); and emphasizing, with an indicator, the discrepancy in the user input panel (see performance metric can be determined .  
In regards to claim 4, Brinton, Edgar and Lynch teaches a method of claim 4, further Lynch teaches comprising: identifying the discrepancy at a first time (see paragraphs 0066-0067); identifying a second discrepancy at a second time (see a single response time can reflect how long it took a student to complete a 10-question quiz or how long before a moving-average score of a user for a quiz surpassed a threshold..-- paragraphs 0066-0067), wherein the second discrepancy is triggered by the discrepancy; reversing the recording to the first time (see the function sets the metric to zero if a response is inaccurate or if a score is below a threshold and sets the metric to a value dependent on the response time otherwise..—paragraphs 0066-0067); and emphasizing, with a second indicator, the second discrepancy in the recording (see paragraphs 0066-0067).  
In regards to claim 6, Brinton, Edgar and Lynch teaches a method of claim 5, further Lynch teaches comprising: tagging the recording with one or more markers, wherein the one or more markers indicate where in the recording each of the discrepancies occurred (see notification includes pushing an alert such that an alert screen, image, text or icon is automatically displayed on user device 125 at an episode time corresponding to a learning episode in the learning episode. The alert can be generic or specific to a recommendation..—paragraphs 0043-0045); analyzing the user input panel at each of the markers during a subsequent display of the recording to the one or more users (see alert representation can include "Study Time!" or "Review plant vocabulary" and can include a button or other mechanism (e.g., a "Study now" button) that will direct a user device to a content object associated with the alert upon detecting that the user selected the bucket..—paragraphs 0043-; determining, from the analyzing (see educational-app engine 150 can analyze a performance metric and adjust a user's learning schedule..—paragraphs 0043-0045), that the same discrepancy occurred in the subsequent display of the recording; and updating one or more user guidance sequence rules for the first user guidance sequence (see recommendation based on alert as outlined above…--paragraphs 0043-0045).  
In regards to claim 7, Brinton, Edgar and Lynch teaches a method of claim 6, further Lynch teaches wherein updating the one or more user guidance sequence rules includes incorporating a first rule for reducing the playback setting of the first user guidance sequence in the recording (see function sets the metric to zero if a response is inaccurate or if a score is below a threshold ..--paragraph 0067).
Claims 10-14 list all the similar elements of claims 3-7, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 3-7 applies equally as well to claims 10-14. 
Claims 17-19 list all the similar elements of claims 3-5, but program form rather than method form.  Therefore, the supporting rationale of the rejection to claims 3-5 applies equally as well to claims 17-19. 
Claim 20 list all the similar elements of claims 6-7, but program form rather than method form.  Therefore, the supporting rationale of the rejection to claims 6-7 applies equally as well to claim 20. 


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US Patent Publication 20050186550 to Gillani describes a system and method for learning based upon continuing student assessment and responses. 
US Patent Publication 20040152064 to Raniere describes an electronic course evaluation. This application describes an automated method of managing course evaluations.
U.S. Pat. No. 6,789,047 to Woodson describes a method for evaluating an instructor using data captured during an electronic course (online) such as attendance and response time to questions. 
U.S. Pat. No. 6,654,588 to Moskowitz, et al, describes a system to provide presentation evaluations in real-time using audience devices. 
U.S. Pat. No. 6,652,287 to Strub, et al, describes an administrator and instructor course management application for an online course. It describes models for displaying the feedback from students.
U.S. Pat. No. 6,347,333 to Eisendrath, et al, describes a virtual online campus.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL T TEKLE/Examiner, Art Unit 2481